

Exhibit 10.9


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR UNLESS THE
ISSUER HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER
THAT REGISTRATION UNDER SAID ACT IS NOT REQUIRED.


THE NOTE IS SUBJECT TO THE TERMS, INCLUDING A RIGHT OF SET-OFF, OF A MERGER
AGREEMENT DATED AS OF MAY 7, 2010, AMONG CLARUS CORPORATION, A DELAWARE
CORPORATION, EVEREST/SAPPHIRE ACQUISITION LLC, EVEREST MERGER I CORP., EVEREST
MERGER II, LLC,, GREGORY MOUNTAIN PRODUCTS, INC. AND KANDERS GMP HOLDINGS, LLC
AND SCHILLER GREGORY INVESTMENT COMPANY, LLC

 
CLARUS CORPORATION
 
5% Unsecured Subordinated Note due May 28, 2017
 
May  , 2010
$________

 
CLARUS CORPORATION, a Delaware corporation (the “Company”), hereby promises to
pay to the order of ___________________ (the “Holder”), the principal amount of
_________________ U.S. Dollars ($___________) (such amount, as reduced, if
applicable,in accordance with Section 7 herein, the “Principal Amount”).
 
This 5% Unsecured Subordinated Note due May 28, 2017 (“Note”) is one of two duly
authorized 5% Unsecured Subordinated Notes due May 28, 2017, aggregating
$__________ in principal amount (the “Notes”) with identical terms and rights
issued to ____________ (together with its successors or assigns “____”) and
_________________________ pursuant to that certain Merger Agreement (the “Merger
Agreement”) dated as of May 7, 2010, among Clarus Corporation, a Delaware
corporation (the “Company”), Everest/Sapphire Acquisition LLC, Everest Merger I
Corp., Everest Merger II, LLC, Gregory Mountain Products, Inc., Kanders GMP
Holdings, LLC and Schiller Gregory Investment Company, LLC (capitalized terms
not otherwise defined herein shall have their respective meanings as set forth
in the Merger Agreement).  
 
The payment of the principal and interest on this Note is subordinated in right
of payment to the prior payment in full of certain other obligations of the
Company to the extent and in the manner set forth herein.

 

--------------------------------------------------------------------------------

 

1.           Payment of Principal.  The Company shall repay the entire Principal
Amount outstanding on or before the earliest of (a) May 28, 2017 (the “Maturity
Date”), (b) a sale or transfer (in one transaction or series of related
transactions) of (i) all or substantially all of the assets of the Company or
its successors or assigns or (ii) a majority of the then-issued and outstanding
capital stock of the Company or its successors or assigns, or (c) a merger,
consolidation, share exchange or any other business combination or transaction
involving the Company or its successors or assigns whereby the holders of all of
the issued and outstanding capital stock of the Company prior to such
transaction do not (x) hold at least a majority of the voting stock or other
voting equity of the surviving or resulting entity in the transaction
immediately after consummation thereof, and (y) have the right to elect at least
a majority of the directors of the surviving or resulting entity.  
 
2.           Payment of Interest. Interest shall accrue at the rate of five
percent (5%) per annum (based on a 360 day year comprised of twelve 30 day
months) on the unpaid Principal Amount outstanding and be payable in cash
quarterly in arrears on the last day of March, June, September and December in
each year until the Maturity Date, at which time all unpaid principal and
interest shall be due and payable to the Holder in cash.  Upon the occurrence
and continuance of an Event of Default (as hereinafter defined) interest shall
accrue at the rate of ten percent (10%) per annum.
 
3.           Time of Payment.  If any payment of principal or interest on this
Note shall become due on a Saturday, Sunday, or legal holiday under the laws of
the State of New York, such payment shall be made on the next succeeding day
that is not a Saturday, Sunday or such legal holiday (a “Business Day”) and such
extension of time shall in such case be included in computing interest in
connection with such payment.
 
4.           Prepayment.  The Company shall have the right to prepay this Note,
in whole or in part, at any time or from time to time, without premium or
penalty but with interest accrued and unpaid to the date of prepayment.
 
5.           Events of Default.
 
(a)          Definition.  For purposes of this Note, an “Event of Default” shall
be deemed to have occurred if any of the following events occur and in the case
of subsections 5(a)(i) or (ii) below, KGH has given its prior written consent to
such event being deemed an Event of Default hereunder:
 
(i)            the Company shall default in the payment of any amount due under
this Note on the date when due, whether at maturity or other time, by
acceleration or otherwise and such default shall continue for ten (10) days
after written notice thereof ;
 
(ii)           the Company institutes or consents to the institution of any
proceeding under the provisions of Title 11 United States Code (“Bankruptcy
Code”), or makes an assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officers appointed without the application
or consent of the Company and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under the Bankruptcy Code
relating to the Company or to all or any part of its properties instituted
without the consent of the Company and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding (each, an “Insolvency Event”); or

 
2

--------------------------------------------------------------------------------

 

(iii)          the Company fails to perform or observe any other material
covenant or agreement of the Company contained in this Note which remain uncured
for more than ten (10) days after written notice thereof.
 
(b)          Consequences of Events of Default.  Subject in all respects to
Section 6 hereof:
 
(i)            If an Event of Default (other than an Insolvency Event) has
occurred and is continuing, the Holder of the Note, may declare all or any
portion of the outstanding Principal Amount due and payable and demand immediate
payment of all or any portion of the outstanding Principal Amount.  If the
Holder demands immediate payment of all or any portion of the Note, the Company
shall immediately pay to the Holder the Principal Amount requested to be paid
together with all accrued and unpaid interest thereon.
 
(ii)           If an Insolvency Event has occurred, all of the outstanding
Principal Amount shall automatically be immediately due and payable without any
notice or other action on the part of the Holder.
 
(iii)          If any Event of Default has occurred, interest shall accrue on
the Principal Amount of this Note in accordance with the last sentence of
Section 2 of this Note for as long as such Event of Default continues.
 
(iv)          If any Event of Default has occurred, each Holder shall also have
any other rights or remedies which such Person may have pursuant to applicable
law or equity.
 
6.           Subordination.
 
6.1          Agreement to Be Bound.  (a)  The Company covenants and agrees, and
the Holder by its acceptance thereof, likewise covenants and agrees, that the
Note is being issued subject to the provisions contained in this Section 6; and
each person holding the Note, whether upon original issue or upon transfer or
assignment thereof, accepts and agrees to be bound by such provisions.
 
(b)           The Note shall, to the extent and in the manner hereinafter set
forth, be subordinated and subject in right of payment to the prior payment in
full of all Senior Indebtedness (as defined in Section 6.7).
 
6.2           Priority of Senior Indebtedness.    (a)  No payment of the
Principal Amount or interest on the Note shall be made, nor shall any assets be
applied to the purchase or other acquisition or retirement of the Note, if, at
the time of such payment or application or immediately after giving effect
thereto (i) there shall exist a default in the payment of any amount due on any
Senior Indebtedness (a “Senior Payment Default”) , or (ii) if there shall have
occurred an event of default other than a Senior Payment Default with respect to
any Senior Indebtedness (an “Other Senior Default,” and, together with a Senior
Payment Default, a “Senior Event of Default”) or in the instrument under which
the same has been issued, permitting the holders thereof, after notice or lapse
of time, or both, to accelerate the maturity thereof.  Promptly (and in any
event within ten (10) Business Days) after knowledge of both the occurrence and
cure of a Senior Event of Default , the Company shall furnish written notice
thereof to the Holder of the Note, in the manner and at the address specified
pursuant to Section 10 hereof.

 
3

--------------------------------------------------------------------------------

 

(b)           Except upon the occurrence and during the continuance of a Senior
Event of Default, the Company shall pay to the Holder all payments of the
Principal Amount and interest when due under this Note without regard to the
subordination provision of this Section 6.  With respect to any payments of the
Principal Amount or interest that the Company is prohibited from making to the
Holder of this Note as a result of the operation of this Section 6, the Company
shall promptly (and in any event within ten (10) Business Days) make such
payments to the extent Article 6 no longer prohibits any such payment.
 
(c)           Upon the occurrence and during the continuance of a Senior Event
of Default and notwithstanding any other provision contained herein or in the
Note to the contrary, the Holder hereby agrees, for the benefit of the holders
of Senior Indebtedness, not to ask for, demand, sue for, take or receive any
amount owing under the Note or exercise any remedy (whether pursuant hereto,
including, without limitation, acceleration of the Note, at law, in equity or
otherwise) with respect thereto until the earliest of (i) the date on which all
Senior Indebtedness is accelerated, (ii) if applicable, the date on which the
Senior Indebtedness to which such Senior Event of Default related is discharged
in accordance with its terms or such Senior Event of Default is waived by the
holders of such Senior Indebtedness or cured or (iii) any voluntary or
involuntary petition in bankruptcy filed by or against the Company.  Within ten
(10) Business Days after knowledge of any Event of Default under the Note, the
Company shall furnish a copy thereof to the holders of Senior Indebtedness in
the manner and at the addresses specified in the documents and/or agreements
evidencing the applicable Senior Indebtedness.
 
6.3          Acceleration of Note; Insolvency.  (a)  Upon (i) any acceleration
of the principal amount due on the Note or Senior Indebtedness or (ii) any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to creditors upon any dissolution or
winding up or total or partial liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, all amounts due or to become due upon all Senior Indebtedness
shall first be paid in full, or payment thereof duly provided for, to the full
satisfaction of the holders of Senior Indebtedness before the Holder of the Note
shall be entitled to receive or retain any assets so paid or distributed in
respect thereof; and upon any such dissolution or winding up or liquidation or
reorganization, any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities, to which the Holder of
the Note would be entitled, except for these provisions, shall be paid by the
Company or by any receiver, trustee in bankruptcy, liquidating trustee, agent or
other person making such payment or distribution, or by the Holder of the Note
if received by it, directly to the holders of Senior Indebtedness, to the extent
necessary to pay all such Senior Indebtedness in full, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness before any payment or distribution is made to the Holder of the
Note, except that the holders of Senior Indebtedness of the type described in
clause (i) of the definition of Senior Indebtedness shall be entitled to receive
payment in full of such Senior Indebtedness (or provisions satisfactory to the
holders of such Senior Indebtedness shall be made for such payment) before the
holders of other types of Senior Indebtedness shall be entitled to receive
payment on such other Senior Indebtedness.
 

 
4

--------------------------------------------------------------------------------

 

(b)           In the event that, notwithstanding the provision of the preceding
paragraph or of Section 6.2 hereof, any payment or distribution of assets of the
Company prohibited by the preceding paragraph or by Section 6.2 hereof shall be
received by the Holder of the Note before all Senior Indebtedness is paid in
full, or provision made for such payment, to the full satisfaction of the
holders of Senior Indebtedness, in accordance with its terms, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the holders of Senior Indebtedness or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing any Senior Indebtedness may have been issued,
as their respective interests may appear, for application to the payment of all
Senior Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in accordance with its terms, after giving effect to any
concurrent payment or distribution to or for the holders of such Senior
Indebtedness.  All payments applied to Senior Indebtedness pursuant to this
paragraph of Section 6.3 shall be allocated among the holders of Senior
Indebtedness in accordance with the provisions of the preceding paragraph of
this Section 6.3.
 
6.4          Subrogation, Etc.  Upon payment in full of all Senior Indebtedness,
the Holder of the Note shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of assets of the
Company pro rata in proportion to the respective amounts then owing to the
Holders of the Notes; and for purposes of such subrogation, no payments or
distributions to the holders of Senior Indebtedness of any cash, property or
securities to which the Holders of the Notes would be entitled except for the
provisions of this Section 6, and no payment over pursuant to such provisions to
the holders of Senior Indebtedness, shall, as between the Company and its
creditors (other than the Holders of Notes and the holders of the Senior
Indebtedness), be deemed to be a payment by the Company to or on account of
Senior Indebtedness, it being understood that the provisions of this Section 6
are and are intended solely for the purpose of defining the relative rights of
the Holders of Notes on the one hand and the holders of Senior Indebtedness on
the other hand.  The holders of Senior Indebtedness may amend, modify and
otherwise deal with Senior Indebtedness without any notice to or approval of any
holder of Indebtedness ranking junior to Senior Indebtedness; provided that the
Company will promptly (and in any event within ten (10) Business Days) notify
the Holder of the Note in writing as to any such amendment, modification,
extension, waiver or other change to the terms of the Senior Indebtedness.
 
6.5          Enforcement.  (a)  The foregoing subordination provisions shall be
for the benefit of the holders of Senior Indebtedness and may be enforced
directly by such holders against the Holder of the Note.  The Holder of the Note
by its acceptance thereof shall be deemed to acknowledge and agree that the
subordination provisions of this Section 6 are, and are intended to be, an
inducement and a consideration to each holder of any Senior Indebtedness,
whether such Senior Indebtedness was created or acquired before or after the
issuance of the Note, to acquire and continue to hold, or to continue to hold,
such Senior Indebtedness and each holder of Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold, or in continuing to hold, such Senior Indebtedness.

 
5

--------------------------------------------------------------------------------

 

(b)           Upon any payment or distribution of assets of the Company, the
Holder of the Note shall be entitled to rely upon a certificate of the receiver,
trustee in bankruptcy, liquidation trustee, Company, agent or other person
making such payment or distribution, delivered to the Holder of the Note, for
the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertaining thereto or to the
provisions of this Section 6.
 
6.6          Obligations Unimpaired.  Nothing contained in this Section 6, or
elsewhere in the Note, is intended to or shall impair as between the Company,
its creditors other than the holders of Senior Indebtedness, and the Holder of
the Note, the obligation of the Company, which shall be absolute and
unconditional, to pay the Holder of the Note the Principal Amount of and
interest on the Note as and when the same shall become due and payable in
accordance with the terms thereof, or affect the relative rights of the Holder
of the Note and other creditors of the Company other than the holders of Senior
Indebtedness, nor shall anything herein or therein prevent the Holder of the
Note from exercising all remedies otherwise permitted by applicable law upon
default under this Agreement, subject to the rights, if any, under this Section
6 of the holders of Senior Indebtedness in respect to cash, property or
securities of the Company received upon the exercise of any such
remedy.  Nothing contained in this Section 6 or elsewhere in the Note, shall
prevent the Company from making payment of the Principal Amount of or interest
on the Note at any time except under the conditions described in Section 6.2 or
6.3.
 
6.7          Definition of Senior Indebtedness.  The term “Senior Indebtedness”
shall mean the principal and interest on (i) all Indebtedness (as defined in the
Merger Agreement) of the Company and its Subsidiaries for money borrowed from
time to time from banks or other financial institutions, an agency or agencies
of the federal government or other institutions engaged in the business of
lending money, (ii) all Capital Leases of the Company and its Subsidiaries,
(iii) obligations of the Company for the reimbursement of any obligor on any
letters of credit, banker's acceptance or similar credit transaction, and (iv)
any deferrals, renewals and extensions of any Indebtedness described in clauses
(i) through (iii) above, unless under the express provisions of the instrument
creating or evidencing any such indebtedness, or pursuant to which the same is
outstanding, such indebtedness is not superior in right of payment to the
Notes.  For the avoidance of doubt, Senior Indebtedness shall not include
Indebtedness owed or owing to any Subsidiary or any officer, director or
employee of the Company or any Subsidiary.  For purposes hereof, the Senior
Indebtedness includes any and all Indebtedness under the Loan Agreement dated
May  , 2010, between Zions First National Bank and each of Black Diamond
Equipment, Ltd., Black Diamond Retail, Inc., Clarus Corporation,
Everest/Sapphire Acquisition, LLC, and Gregory Mountain Products, LLC, together
with any amendments, supplements, modifications, extensions, replacements,
renewals, restatements, refundings or refinancing thereof, including without
limitation Indebtedness arising under letters of credit issued pursuant thereto.

 
6

--------------------------------------------------------------------------------

 

7.           Reduction or Increase of the Principal Amount.  The Principal
Amount may be reduced by the Company in accordance with the terms and conditions
set forth in Section 11.6 of the Merger Agreement.  Upon any such reduction in
the Principal Amount, the Company shall execute and deliver a new Note to the
Holder and the Holder shall return this Note to the Company.  The failure of the
Company to deliver a new Note to the Holder at any time as required by this Note
shall not affect the Company’s obligations to the Holder to pay the Principal
Amount, as applicable, and accrued and unpaid interest when and as due
hereunder.
 
8.           Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of
evidence of the loss, theft, destruction or mutilation of this Note, and, in the
case of any such loss, theft or destruction, upon receipt of an affidavit of
loss from the Holder in form reasonably satisfactory to the Company, the Company
will make and deliver, in lieu of this Note, a new Note of like tenor.
 
9.           Place of Payment; Notices.  Payments of principal and any notice
hereunder are to be delivered to the Holder at the following address:
________________________ or to such other address as specified in a written
notice delivered to the Company by Holder.  Notices sent by the Company shall be
deemed received when delivered personally or one (1) Business Day after being
sent by Federal Express or other nationally recognized overnight carrier for
next day delivery or three (3) Business Days after being sent by certified or
registered mail to the following address:
 
Clarus Corporation
2084 East 3900 South
Salt Lake City, UT 84124
Fax:  (203) 552-9607
Attention:  Chief Financial Officer


with a copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019
Attention: Robert L. Lawrence, Esq.
Facsimile: (212) 245 3009


10.         Jurisdiction.  This Note shall be subject to the exclusive
jurisdiction of the courts of New York County, New York.  The Company and the
Holder, for themselves and their successors, irrevocably and expressly agree to
submit to the exclusive jurisdiction of the courts of the State of New York for
the purpose of enforcing the terms of this Note or the transactions contemplated
hereby.  The Company and the Holder irrevocably waive (for themselves and their
successors), to the fullest extent permitted by law, any objection which they
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note or any judgment entered by
any court located in New York County, New York, and further irrevocably waive
any claim that any suit, action or proceeding brought in New York County, New
York has been brought in an inconvenient forum.

 
7

--------------------------------------------------------------------------------

 

11.           Governing Law.  The validity, construction, and interpretation of
this Note shall be governed by the internal laws of the State of New York
without respect to the principles of conflicts of laws of the State of New York
or any other jurisdiction.
 
12.           Assignment.  This Note may be assigned by the Company to any
wholly-owned subsidiary of the Company; provided, however, that the Company
shall (i) provide written notice of such assignment to the Holder within five
(5) days of such assignment, (ii) provide a written assumption signed by the
assignee of this Note agreeing to be bound by the provisions of this Note, and
(iii) remain jointly and severally liable with any such assignee for the
obligations, liabilities and provisions of this Note.  This Note may be assigned
by the Holder, subject to the Company’s Right of Set-off set forth in the Merger
Agreement.
 
13.           Amendments.  No amendment, modification or waiver of any provision
of this Note, nor any consent to any departure by the Company therefrom, shall
be effective unless the same shall be in writing and signed by KGH and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
14.           Pro Rata Payments.  All payments of the Principal Amount and
interest owing on the Notes shall be made on a pro rata basis (in accordance
with the respective Principal Amounts outstanding thereunder).
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note on the date
first above written.
 

 
CLARUS CORPORATION
     
By:
     
Name:
   
Title:



CONFIRMED AND AGREED TO AS OF
THE DATE FIRST WRITTEN ABOVE:


By:
     
Name:
   
Title:
 

 
 
8

--------------------------------------------------------------------------------

 